21-03009-hcm Doc#10-2 Filed 06/02/21 Entered 06/02/21 15:48:57 Proposed OrderEXHIBIT
                                                                             Exhibit 2
           2 Proposed Order Granting Motion to Withdraw as Counsel Pg 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

  IN RE:                                    §
  THE GATEWAY VENTURES, LLC,                §     Case No. 21-30071-hcm
         Debtor.                            §
  ______________________________________________________________________________

  WESTAR INVESTORS GROUP, LLC,                    §
  SUHAIL BAWA, and SALEEM MAKANI,                 §
                                                  §
        Plaintiffs                                §
                                                  §
  v.                                              §      Adversary No. 21-03009-hcm
                                                  §
                                                  §
  THE GATEWAY VENTURES, LLC,                      §
  PDG PRESTIGE, INC., MICHAEL DIXSON,             §
  SURESH KUMAR, and BANKIM BHATT,                 §
                                                  §
        Defendants.                               §

                      ORDER GRANTING MOTION TO WITHDRAW

        On this ____ day of June, 2021, came on to be heard the Motion to Withdraw as Counsel

  filed by CHANTEL CREWS of the law firm AINSA HUTSON HESTER & CREWS, LLP,

  counsel of record for THE GATEWAY VENTURES, LLC, PDG PRESTIGE, INC., and
21-03009-hcm Doc#10-2 Filed 06/02/21 Entered 06/02/21 15:48:57 Proposed Order Exhibit
           2 Proposed Order Granting Motion to Withdraw as Counsel Pg 2 of 2



  MICHAEL DIXSON. After consideration of the motion and arguments of counsel, the Court finds

  good cause to allow Chantel Crews to withdraw as counsel of record for The Gateway Ventures,

  LLC, PDG Prestige, Inc., and Michael Dixson, and the Court finds the Motion should in all ways

  be granted.

         IT IS THEREFORE ORDERED that the Motion to Withdraw as Counsel is GRANTED.

                                             ###




                                                2
